DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2008/0277771) in view of Shinkai et al. (US 2008/0150134) and Kimura et al. (US 2010/0052473).
With respect to claim 1, Higashi et al. discloses an acoustic wave device  (Fig 1) comprising: a piezoelectric substrate (item 2); an electrode pad (item 421) provided on the front surface of the piezoelectric substrate (Fig 1); a cover (item 3) provided on a support (items 43/55) such that the cover, the support, and the piezoelectric substrate seal the functional electrode in a hollow space (Fig 1); a via conductor (item 32) joined to the electrode pad (Fig 1); and a bump (item 54) joined to the via conductor (Fig 1).
Higashi et al. does not disclose a functional electrode provided on a front surface of the piezoelectric substrate; a support provided on the front surface of the piezoelectric substrate and surrounding the functional electrode; or that a joint surface 
Shinkai et al. teaches an electronic device in which a joint surface of the via conductor (item 5) at which the via conductor is joined to the bump (item 6) has a curved shape (item 14) that is convex towards a bump side (Fig 8).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the curved joint interface of the via conductor and bump of Shinkai et al. with the acoustic wave device of Higashi et al. for the benefit of stresses and potential for cracking (Paragraph 56 of Shinkai et al.).
Kimura et al. teaches a piezoelectric acoustic wave device that includes a functional electrode (item 12) provided on a front surface of the piezoelectric substrate; a support (item 20) provided on the front surface of the piezoelectric substrate and surrounding the functional electrode (Fig 5C).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of the IDT and support layer of Kimura et al. with the acoustic wave element of Higashi et al. for the benefit of providing improved protection for the functional electrodes of the device (Fig 5C and paragraph 21 of Kimura et al.).
With respect to claim 2, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1. Higashi et al. disclose that the via conductor and the bump are made of different materials from each other (Fig 1; paragraphs 63 and 83); and an edge of the joint surface of the via conductor and the bump contacts the cover (Fig 1).
With respect to claim 3, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that the via conductor penetrates through the cover and the support (Fig 5C); and the bump projects from the cover (Fig 5C).
With respect to claim 4, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 3. Shinkai et al. discloses that a convex portion of the joint surface of the via conductor at which the via conductor is joined to the bump projects from the cover (Fig 8).
With respect to claim 7, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 3. Higashi et al. discloses that a sectional area of the via conductor in a plane direction of the piezoelectric substrate increases from a joint surface at which the via conductor is joined to the electrode pad towards the joint surface at which the via conductor is joined to the bump except for a convex portion of the joint surface at which the via conductor is joined to the bump (Fig 1).
With respect to claim 8, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that the functional electrode is an IDT electrode (item 12) that converts elastic waves propagating through the piezoelectric substrate into electric signals or converts the electric signals into the elastic waves (Paragraph 20).
With respect to claim 9, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1. Higashi et al. 
With respect to claim 10, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that the functional electrode is made of Cu, Al, Pt, a multilayer body of Cu, Al, or Pt, or an alloy of Cu, Al, or Pt (Paragraph 25).
With respect to claim 14, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1. Kimura et al. discloses that the support is made of a material that includes at least one of polyimide, epoxy, benzocyclobutene (BCB), polybenzoxazole (PBO), metal, and silicon oxide (Paragraph 21).
With respect to claim 15, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 2. Kimura et al. discloses that the material of the via conductor is Cu/Ni alloy or Ni/Au alloy; and the material of the bump is Sn/Ag/Cu or a material primarily including Au (Paragraph 21).
With respect to claim 16, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1. Shinkai et al. discloses that the joint surface of the via conductor at which the via conductor is joined to the bump has a spherical shape or substantially spherical shape that is convex towards the bump side (Fig 8).
With respect to claim 17, Higashi et al. discloses an acoustic wave device (Fig 1) comprising: a piezoelectric substrate (item 2); a mounting substrate on which the piezoelectric substrate is mounted (Paragraph 64); an electrode (item 421) provided on 
Higashi et al. does not disclose a functional electrode provided on a front surface of the piezoelectric substrate and that converts an elastic wave propagating through the piezoelectric substrate into an electric signal or converts an electric signal into the elastic wave; or wherein a joint surface of the electrode at which the electrode is joined to the bump has a curved shape that is convex towards a bump side.
Shinkai et al. teaches an electronic device in which a joint surface of the electrode at which the electrode (item 5/14) is joined to the bump (item 6) has a curved shape that is convex towards a bump side (Fig 8).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the curved joint interface of the via conductor and bump of Shinkai et al. with the acoustic wave device of Higashi et al. for the benefit of stresses and potential for cracking (Paragraph 56 of Shinkai et al.).
Kimura et al. teaches a piezoelectric acoustic wave device that includes a functional electrode (item 12) provided on a front surface of the piezoelectric substrate and that converts an elastic wave propagating through the piezoelectric substrate into an electric signal or converts an electric signal into the elastic wave (Fig 5C).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the arrangement of the IDT and support layer of Kimura et al. with 
With respect to claim 18, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 17. Higashi et al. discloses that the piezoelectric substrate is made of a LiNbO3 single crystal or a LiTaO3 single crystal (Paragraph 63).
With respect to claim 19, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 17. Kimura et al. discloses that the functional electrode is made of Cu, Al, Pt, a multilayer body of Cu, Al, or Pt, or an alloy of Cu, Al, or Pt (Paragraph 25).
With respect to claim 20, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 17. Shinkai et al. discloses that the joint surface of the via conductor at which the via conductor is joined to the bump has a spherical shape or substantially spherical shape that is convex towards the bump side (Fig 8).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. in view of Shinkai et al., Kimura et al., and Fukano et al. (US 2010/0225202).
With respect to claim 11, the combination of Higashi et al., Shinkai et al., and Kimura et al. discloses the acoustic wave device according to claim 1.
Higashi et al. does not disclose that the cover includes a first cover layer provided on the support, and a second cover layer provided on the first cover layer.

Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the multi-layer cover of Fukano et al. with the acoustic wave device of Higashi et al. for the benefit of providing a higher degree of protection for the device (Fig 1B, Paragraphs 56-60 of Fukano et al.)
With respect to claim 12, the combination of Higashi et al., Shinkai et al., Kimura et al., and Fukano et al. discloses the acoustic wave device according to claim 11. Fukano et al. discloses that the first cover layer is made of a material that includes at least one of epoxy, urethane, phenol, polyester, BCB, and PBO (Paragraph 57).
With respect to claim 13, the combination of Higashi et al., Shinkai et al., Kimura et al., and Fukano et al. discloses the acoustic wave device according to claim 11. Fukano et al. discloses that the second cover layer is made of a material that includes at least one of polyimide, epoxy, BCB, PBO, silicon, silicon oxide, LiTaO3 and LiNbO3 (Paragraph 91).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein the via conductor penetrates through the piezoelectric substrate; and the bump projects from a rear surface of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837